MARY'S OPINION HEADING                                           








                NO. 12-05-00370-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 
 
IN THE INTEREST OF J.D.C.,      §          COUNTY
COURT AT LAW OF
A CHILD
§          CHEROKEE COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b). Appellant
perfected her appeal on November 23, 2005. 
The reporter’s record was filed on January 6, 2006, making
Appellant’s brief due on or before February 6, 2006.  When Appellant failed to file her brief
within the required time, this Court notified her on February 21, 2006 that the
brief was past due and warned that if no motion for extension of time to file
the brief were received by March 3, 2003, the appeal would be dismissed
for want of prosecution pursuant to Texas Rule of Appellate Procedure
42.3(b).  The notice further informed
Appellant that the motion for extension of time must contain a reasonable
explanation for her failure to file the brief and a showing that Appellee had
not suffered material injury thereby.
            To date, Appellant has neither filed a motion for
extension of time to file her brief or responded to this Court’s February 6
notice.  Accordingly, we dismiss the
appeal for want of prosecution pursuant to Texas Rules of Appellate Procedure
38.8(a)(1) and 42.3.(b).
Opinion
delivered March 8, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
(PUBLISH)